                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 PALAS MITCHELL and JOHN MITCHELL                                                    PLAINTIFFS

 V.                                                  CIVIL ACTION NO. 3:16-CV-814-DPJ-FKB

 CENLAR CAPITAL CORPORATION d/b/a                                                  DEFENDANTS
 CENLAR FEDERAL SAVINGS BANK
 d/b/a CENTRAL LOAN
 ADMINISTRATION & REPORTING and
 MGC MORTGAGE, INC.
                                ORDER

        This contract dispute is before the Court on Plaintiffs Palas and John Mitchell’s Motion

for Reconsideration [120] of United States District Judge William H. Barbour, Jr.’s September

26, 2018 Order [111]. Defendants Cenlar Federal Savings Bank (“Cenlar”) and MGC Mortgage,

Inc.’s (“MGC” collectively “Defendants”) have also moved for summary judgment [114]. For

the following reasons, Plaintiffs’ motion is granted in part and denied in part. Defendants’

motion is terminated for the Court to adopt a new briefing schedule.

I.      Background

        Substantively, this case examines whether Defendants breached their contract with

Plaintiffs in three separate instances. In each, Defendants, acting as loan servicers, sent

Plaintiffs’ mortgaged-property insurers letters informing them that foreclosure proceedings “had

commenced” on the insured/mortgaged property, which resulted in two of the insurers cancelling

Plaintiffs’ policies. See, e.g., Shelter Letter [114-2] at 30.

        The facts begin in 2005 when Plaintiffs received a loan secured by their property located

in Richland, Mississippi. Defendants serviced the loan. Plaintiffs defaulted in 2011 and

Defendants sent the first letter to Alfa Mutual Insurance Company (“Alfa”). Alfa then

terminated Plaintiffs’ insurance. Following that, Defendants purchased a force-placed insurance
policy on Plaintiffs’ property through American Security Insurance Company (“American

Security”). Once that policy expired, Plaintiffs insured the property through State Farm.

          Defendants again commenced foreclosure proceedings on the property in November 2014

and sent the second disputed letter, this time to State Farm. Like Alfa, State Farm terminated

Plaintiffs’ insurance, and Plaintiffs then bought insurance through Shelter Mutual Insurance

Company (“Shelter”). Defendants sent the third letter to Shelter in 2015 after Plaintiffs’ default

continued. But Shelter did not terminate Plaintiffs’ insurance until 2016 when Plaintiffs failed to

make timely payments on the Shelter policy. Again, Defendants force-placed coverage, this time

for a two-month period, until Plaintiffs made their payments and Shelter re-instituted the policy.

          Aggrieved, Plaintiffs filed their Complaint on October 17, 2016, alleging that

Defendants, among other things, breached the loan agreement by sending the three letters which

led their insurers to cancel their policies. Before leaving the bench, Judge Barbour held that

Plaintiffs were judicially estopped from pursuing certain claims. Sept. 26, 2018 Order [111] at 6.

Then, following reassignment, Plaintiffs sought reconsideration under Federal Rule of Civil

Procedure 60(b), and Defendants responded that Plaintiffs failed to meet Rule 60(b)’s procedural

requirements. But because Judge Barbour’s order was interlocutory, the parties should have

addressed it under Rule 54(b). Accordingly, the Court held a status conference and instructed

Defendants to file a substantive response under Rule 54(b), which they did. Plaintiffs failed to

file a timely response.1 In addition, Defendants have moved for summary judgment.

II.       Plaintiffs’ Motion for Reconsideration

          Under Rule 54(b), a district court may “reconsider and reverse its decision for any reason

it deems sufficient.” McClendon v. United States, 892 F.3d 775, 781 (5th Cir. 2018) (holding



1
    The Court denied Plaintiffs’ late motions for an extension of time. Order [129].
                                                   2
that failing to apply Rule 54(b) standard to motion to reconsider interlocutory order creates

reversible error) (citation omitted). Accordingly, the Court has discretion to consider the legal

issues de novo. See also Galvan v. Norberg, 678 F.3d 581, 588 (7th Cir. 2012) (finding

reassigned judge properly reconsidered order issued by first judge under Rule 54(b)).

       Here, Plaintiffs generally say Judge Barbour misapplied judicial estoppel as it relates to

their two bankruptcy proceedings. On January 6, 2012, Plaintiffs filed a Chapter 13 Petition for

Relief, and the United States Bankruptcy Court for the Southern District of Mississippi

(“bankruptcy court”) confirmed the plan on May 30, 2012. See In re Mitchell, No. 12-45-ee

(Bankr. S.D. Miss.) (“Mitchell I”). But Plaintiffs failed to disclose any potential civil claims

before the bankruptcy court dismissed the case on September 18, 2014. Sept. 26, 2018 Order

[111] at 2. They then filed a second Chapter 13 petition in bankruptcy (“Mitchell II”) on March

11, 2015, and again failed to disclose their claims. Id.

       Judge Barbour found that before the plan was confirmed Plaintiffs had knowledge of the

events surrounding Defendants’ first letter to their insurer. Id. at 5. Accordingly, Judge Barbour

held that “[b]ecause the Mitchells did not disclose their breach of contract and fraud claims to the

bankruptcy court in Mitchell I, those claims remain property of [the Mitchell I estate], and

cannot be pursued here.” Id. This precluded Plaintiffs from “proceed[ing] on their fraud claim

or their breach of contract claims arising from any event taken before September 18, 2014,” the

day Mitchell I was dismissed. Id. at 6. But because Mitchell II was still pending, Judge Barbour

allowed Plaintiffs to amend their schedules to disclose breach-of-contract claims accruing after

Mitchell I was dismissed. Id. at 6.

       Plaintiffs ask this Court to set aside that holding for two reasons. First, they say it was

unreasonable for Judge Barbour to expect them “to be aware that they had specific causes of



                                                 3
action . . . during the pendency of Mitchell I.” Pls.’ Mem. [121] at 1 (font altered). Next,

Plaintiffs say Judge Barbour’s Order made a “clear mistake” by holding that the precluded

claims were property of the Mitchell I estate that is now closed. Id. at 3. Specifically, Plaintiffs

argue that “any potential claims held as property of the Mitchell I estate reverted back to the

Plaintiffs” under 11 U.S.C. § 349(b)(3). Id. at 2. Plaintiffs are partially correct.

       First, Judge Barbour correctly applied judicial estoppel. “A court should apply judicial

estoppel if (1) the position of the party against which estoppel is sought is plainly inconsistent

with its prior legal position; (2) the party against which estoppel is sought convinced a court to

accept the prior position; and (3) the party did not act inadvertently.” Jethroe v. Omnova Sols.,

Inc., 412 F.3d 598, 600 (5th Cir. 2005) (citing In re Coastal Plains, Inc., 179 F.3d 197, 206–07

(5th Cir. 1999)). “Judicial estoppel is particularly appropriate where, as here, a party fails to

disclose an asset to a bankruptcy court, but then pursues a claim in a separate tribunal based on

that undisclosed asset.” Id.

       Plaintiffs take issue with Judge Barbour’s holding on only the third element, wherein he

found that

       [a]lthough it is clear that the Mitchells knew that the foreclosure proceeding had
       commencement [sic], which was the “event” that caused the cancellation and
       forced-placement of insurance, the Mitchells did not disclose any potential breach
       of contract, bad faith, or fraud claim with respect to their mortgage at the time
       they filed the petition for relief in Mitchell I in January of 2012, or before that
       case was dismissed in September of 2014.

September 26, 2018 Order [111] at 5.

       Plaintiffs do not contest that they knew of Defendants’ actions before Mitchell I, they just

suggest that they did not know “that there was an actionable cause against the Defendants” until

they spoke with their present attorney after Mitchell I had been dismissed. Pls.’ Mem. [121] at 3.

But the Fifth Circuit foreclosed that argument in Jethroe. 412 F.3d at 601 (holding that to prove

                                                  4
inadvertent disclosure a plaintiff/debtor “must not show that she was unaware that she had a duty

to disclose her claims but that, at the time she filed her bankruptcy petition, she was unaware of

the facts giving rise to them”) (citing In re Coastal Plains, Inc., 179 F.3d at 211–12). Plaintiffs

therefore remain judicially estopped from bringing the claims they failed to disclose in Mitchell

I.

        That said, Plaintiffs are correct that the estopped claims cannot remain property of the

Mitchell I estate but are instead property of the Mitchell II estate. Title 11 U.S.C. § 349(a)(3)

provides that “[u]nless the court . . . orders otherwise, a dismissal of a case . . . revests the

property of the estate in the entity in which such property was vested immediately before the

commencement of the case.” The order dismissing Mitchell I did not “order otherwise.” Id.

Thus, the estopped claims that were property of the Mitchell I estate revested when that case was

dismissed and then became part of the Mitchell II estate. Plaintiffs themselves remain estopped

from pursuing those claims. See Jethroe, 412 F.3d at 599–600 (holding claims judicially

estopped after bankruptcy court confirmed debtor’s Chapter 13 plan and petition was later

dismissed). But it appears that the bankruptcy estate—more specifically, the bankruptcy

trustee—could pursue them. See Kane v. Nat’l Union Fire Ins. Co., 535 F.3d 380, 387 (5th Cir.

2008) (holding bankruptcy trustee should be able to pursue a claim on behalf of the creditors that

the debtor himself would be judicially estopped from pursuing).2

        That leaves questions regarding the fraud claim. Defendants took the position in their

summary-judgment motion that Judge Barbour dismissed all fraud claims. See Defs.’ Mem.

[115] at 2. But Judge Barbour never said the fraud claims were dismissed. He held instead that




2
 If Defendants contend that the estate, through the trustee, is likewise estopped, they will need to
address that specific issue.
                                                    5
they remained a part of the Mitchell I estate and that Plaintiffs could not pursue them. Sept. 26,

2018 Order [111] at 2. During the status conference, the Court asked the parties to address

whether Plaintiffs should be estopped from pursuing all fraud claims or just the claims as they

relate to acts committed before Mitchell I was dismissed. Specifically, the Court questioned

whether the fraud claims reflect a continuing tort or series of independent torts and whether that

distinction impacts estoppel regarding the letters sent after the Mitchell I dismissal. Defendants

failed to address this in their response. This issue remains an open question, and the Court

reserves its right to rule on it later.3

        Finally, Defendants raise new, dispositive arguments in their supplemental response that

the Court will not address at this juncture. Specifically, they say Judge Barbour’s estoppel ruling

did not go far enough and should have precluded all claims. See Defs.’ Resp. [126] at 5. They

also assert res judicata as to issues confirmed in the Mitchell II plan. Id. at 8. But “[a] response

to a motion may not include a counter-motion in the same document.” See L.U. Civ. R.

7(b)(3)(C). These arguments should have been raised in a separate motion for reconsideration or

in a motion for summary judgment.

III.    Defendants’ Motion for Summary Judgment

        Defendants argued in their summary-judgment brief that Judge Barbour dismissed the

estopped fraud and breach-of-contract claims. Defs.’ Mem. [115] at 2. They therefore skipped

those claims in their analysis. But as explained above, the Court has altered Judge Barbour’s




3
  This is not the only open question. During the status conference, the Court raised other issues
that still need resolution. For example, will the Mitchell II trustee make an appearance in this
case? Similarly, if Plaintiffs pursue claims for the Mitchell II estate that they are personally
estopped from prosecuting, what happens if the recovery exceeds their debt to the creditors or is
received after their debts are otherwise satisfied? At some point, the Court may need to hear
from the parties on these issues.
                                                  6
Order to include the judicially estopped claims in the current bankruptcy estate. Defendants

therefore need to address those claims in a more substantive way. In addition, Defendants have

raised new, dispositive arguments in their supplemental response that should have been raised in

a motion, not a response memorandum. For these reasons, the Court will terminate Defendants’

pending summary-judgment motion and will adopt a new briefing schedule.

IV.    Conclusion

       The Court has considered all arguments raised; those not addressed would not have

changed the outcome. For the reasons stated, Plaintiffs’ motion [120] is granted in part and

denied in part, and Defendants’ motion [114] is terminated and a new briefing schedule is

adopted as follows: all dispositive motions must be filed within 21 days of this Order.

Responses and replies will be due consistent with the Court’s uniform local rules.

       SO ORDERED AND ADJUDGED this the 2nd day of July, 2019.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                7
